Citation Nr: 9903027	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-00 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the scrotum and testicle, with a left varicocele, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1942 
through November 1945.

This appeal arises from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied an evaluation in excess of 
10 percent for the veteran's gunshot wound of the scrotum and 
testicle.

The Board notes that the veteran, during his November 1996 VA 
examination related that he had sustained a gunshot wound of 
the right hip while in service.  Based on the veteran's 
history, the examiner diagnosed status post gunshot wound to 
the right hip.  The Board construes the veteran's assertions 
as raising a claim for service connection for residuals of a 
gunshot wound to the right hip.  See EF v. Derwinski, 
1 Vet.App. 324, 326 (1991).  Accordingly, the matter is 
referred to the RO for appropriate action.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in denying the benefit 
sought on appeal.  He maintains, in essence, that the 10 
percent rating presently assigned for residuals of a gunshot 
wound of the scrotum and testicle, with a varicocele of the 
left testicle, does not adequately reflect the severity of 
his disability.  Accordingly, a more favorable determination 
is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that a preponderance of the 
evidence is against a rating in excess of 10 percent for a 
residuals of a gunshot wound of the scrotum and testicle, 
with left varicocele.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The residuals of the veteran's gunshot wound of the 
scrotum and testicles are currently manifested as a depressed 
surgical scar one centimeter in length transverse on the 
lower pole of the scrotum; there is a left varicocele, but 
both testicles are otherwise properly descended, of equal and 
consistent size and shape, with no apparent loss of function.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for residuals of a gunshot wound of the scrotum 
and testicles, with left varicocele, have not been met.  38 
U.S.C.A. §§ 1154(b), 1155, 5107(a), 7104, 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.321(b), 3.951, 3.957, 4.1, 4.2, 
4.6, 4.7, 4.118, Diagnostic Code (DC) 7804, 20.101, 20.200 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for residuals a 
gunshot wound of the scrotum and testicles, with a left 
varicocele.  Since this condition was previously service 
connected and rated, and the veteran is asserting that a 
higher rating is justified due to an increase in severity of 
the disability, his claim must be deemed "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  Under these 
circumstances, pursuant to its duty to assist, the VA may be 
required to provide a new medical examination to obtain 
evidence necessary to adjudicate the increased rating claim.  
Id., citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  This obligation was satisfied by the November 1996 
examination at the VA Medical Center (VAMC) in Dayton, Ohio, 
described below and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Service medical records indicate that the veteran was wounded 
by a sniper near Manila, Republic of the Philippines, during 
operations to secure the island of Luzon in April 1945.  
According to contemporaneous treatment and hospitalization 
records, the veteran was struck from behind by a .25 caliber 
bullet which traversed his anterior scrotum, lacerating it 
transversely and exposing both testicles.  The bullet then 
struck the inner aspect of his anterior left thigh, 
lacerating and avulsing it.  The thigh wound is described as 
a "flesh wound," and the description of entrance and exit 
wounds is shown as "same," presumably indicating that there 
were no distinctly separate entrance and exit wounds.  During 
his hospitalization, the scrotum wound was debrided and 
sutured.  After approximately a month of hospitalization, the 
wound was said to be healing well, except that the left 
testicle was still swollen.  There is no indication of any 
debridement or other surgical treatment of the left thigh 
wound.

In December 1945, the veteran applied to VA for service 
connection and compensation for a "wound, testicles, 
bilateral."  In March 1946, he was examined at the VA 
Hospital in Lexington, Kentucky.  At that time, the veteran 
complained that his testicles ached, with the left testicle 
being the more painful.  He described the pain as running up 
into his left side when he worked or lifted anything.  
Objectively, the examining physician noted the right testicle 
appeared normal, with apparently no damage.  A varicocele was 
present in the left testicle, and the left testicle was 
approximately 25 percent larger than the right.  There was no 
pain or tenderness on palpation of the testicles and function 
was apparently not affected (the veteran fathered two 
children after his World War II service).  There was a small 
scar, well healed, 3-1/2 inches long at the point of entrance 
above the right testicle, extending slightly downward across 
the scrotum with an enlarged exit scar to the left of the 
left testicle.  The scar was non-adherent and smooth.  The 
examiner's diagnosis was residuals of a gunshot wound of the 
scrotum and left testicle, with left varicocele.  No mention 
was made of any residual of the gunshot wound of the left 
thigh.  Service connection for a left varicocele as a 
residual of a penetrating gunshot wound of the scrotum was 
granted in May 1946 (effective as of November 1945), with a 
noncompensable rating assigned.  In June 1947, incident to an 
administrative review by the RO, the veteran's rating was 
increased to 10 percent under diagnostic code (DC) 7804, 
which evaluates superficial, tender and painful scars.

In July 1951, the veteran was examined at the VARO in 
Louisville, Kentucky.  At that time, the scar over the 
anterior aspect of the scrotum had become adherent 
subadjacently to a fibrous band which seemed to connect both 
testicles.  The band was tender to touch.  No hydrocele or 
varicocele was noted.  The examiner also noted that the 
veteran had suffered a fracture of the left femur in February 
1951 which had been treated by open reduction.  The 
nonservice-connected fracture and subsequent surgery had 
produced marked atrophy of the left lower extremity, a severe 
deformity of the left lower extremity, and the veteran 
required the use of a cane for support and walked with a 
pronounced limp.

Records from St. Elizabeth Medical Center, Dayton, Ohio, 
indicate that the veteran suffered a four-part comminuted 
intertrochanteric fracture of the right hip in August 1993, 
which was treated with an open-reduction internal fixation.  
A Hemovac drain was also inserted into the right hip.  In 
October 1993, the veteran was treated at St. Elizabeth 
Medical Center for urinary retention secondary to benign 
prostatic hyperplasia.  There is no indication that any 
residuals of the veteran's gunshot wound were implicated in 
his urinary retention, and he was voiding well after 
transurethral resection of the prostate.

Records of outpatient treatment at VAMC Dayton from September 
1995 through November 1996 indicate that the veteran received 
treatment for a variety of conditions, primarily dysphagia 
and gastric reflux, but did not complain of any symptoms 
associated with residuals of his gunshot wound.

In October 1996, the RO received the veteran's request to 
"re-open my claim for my service connected thigh 
condition," and to "open a claim for my testicles 
condition," indicating "[t]hose disabilities has (sic) 
increased in severity."  The Board notes that this request 
constitutes the veteran's initial request for service 
connection for a (left) thigh condition.  The RO treated the 
veteran's correspondence as a request for an increased rating 
for a gunshot wound of the scrotum and testicles, but did not 
initially address the issue of service connection for 
residuals of a gunshot wound of the left thigh.  However, in 
a January 1998 rating decision, the RO granted service 
connection for a scar of the left thigh as a residual of a 
gunshot wound, assigning a noncompensable rating effective as 
of October 1996.  No notice of disagreement has been filed 
with respect to this determination and the Board therefore 
has no jurisdiction to review the RO's evaluation.  See 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.101, 20.200.

In November 1996, the veteran was examined at the Dayton 
VAMC.  The veteran provided a history of having been wounded 
in the right hip, with the bullet subsequently traversing 
under the skin, through the scrotum, and exiting in the left 
upper thigh.  He reported a hospital stay of five months at 
the time of his wound, during which "the surgeons reattached 
his testicles."  He also reported stiffness in the right hip 
since his initial wound.  Objectively, the veteran had 
obvious right hemiparesis (which prior medical records show 
to be the result of a stroke in 1988).  Examination of the 
right hip revealed a 0.5 centimeter circular depression in 
the mid-gluteal area, as well as surgical scars along the 
lateral right hip and upper thigh consistent with hip 
replacement.  There were no abnormalities of the penis.  
Examination of the scrotum showed a depressed surgical scar, 
one centimeter in length, transverse on the lower pole of the 
scrotum.  Both testicles were descended into the scrotum and 
were of equal and consistent size and shape.  A left 
varicocele was present.  There was a 0.5 centimeter circular 
depression on the inner (left) thigh, with no loss of thigh 
muscle mass.  The examiner diagnosed status post gunshot 
wound of the right hip, with "traversion" through the 
scrotum to exit the medial left thigh without any apparent 
residual.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (emphasis added).  However, the Board 
must also consider the history of the veteran's injury, as 
well as the current clinical manifestations of its residuals 
and the overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The residuals of the veteran's gunshot wound have previously 
been evaluated under 38 C.F.R. § 4.118, DC 7804, as a 
superficial, tender and painful scar.  That code provides for 
a maximum 10 percent schedular rating.  The veteran's 10 
percent disability evaluation has been in effect since June 
1947, and is protected under 38 C.F.R. § 3.951(b).  Service 
connection for the disability (superficial, painful and 
tender scar of the scrotum) is likewise protected under 
38 C.F.R. § 3.957.  In its November 1997 supplemental 
statement of the case, the RO apparently attempted to 
evaluate the residuals of the gunshot wound of the scrotum 
under 38 C.F.R. § 4.73, DC 5315 and/or DC 5317, which assess 
injuries to muscle groups XV (the mesial thigh group) and 
XVII (the pelvic girdle group).  However, the Board finds 
that there is no credible medical evidence of record of 
injury to any muscle group associated with the gunshot wound 
of the scrotum.  Contemporaneous treatment records indicate 
that the bullet which wounded the veteran entered and 
traversed the scrotum without any involvement of the pelvic 
girdle muscle group, and all subsequent examinations, 
including the November 1996 VA examination, appear to confirm 
this.  After exiting the scrotum, the bullet wounded the left 
inner anterior thigh to some extent, but, as noted above, 
this injury is the subject of a separate grant of service 
connection and is outside the scope of the Board's review.

Since there is no evidence that the wound of the scrotum and 
testicles involved any muscle tissue, that the veteran's 
voiding dysfunction was a residual of the gunshot wound, that 
any portion of the penis was removed as a result of the 
gunshot wound, that either testicle was removed, atrophied, 
or was functionally affected, or that the left varicocele has 
resulted in any dysfunction, the Board concludes that 
evaluation of the veteran's gunshot wound under 38 C.F.R. 
§ 4.118, DC 7804 is the only appropriate rating available.  
See 38 C.F.R. §§ 4.2, 4.6; cf. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991) (consideration must be given to the potential 
application of various other provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran).  As 
the veteran has already received the schedular maximum 10 
percent rating for his disability (which is protected by 
regulation both as to service connection and evaluation 
level), an increased rating is only available on an 
extraschedular basis.

When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In the present case, the Board notes there 
has been no assertion that the veteran's service-connected 
disability causes marked interference with employment or has 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards" and concurs with the RO's 
conclusion that an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell, 9 
Vet. App. at 338-339; Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

An increased rating for residuals of a gunshot wound of the 
scrotum and testicles, with left varicocele, is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -


